DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 2 February 2022, which papers have been made of record.
Claims 1-9 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-6, and 8-9
Claims 1-3, 5-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2009/0233055 to White et al. (hereinafter “White”).
Regarding claim 1, White discloses a tolerance compensation system (see Fig. 2A) for setting a joint pattern between two outer trim elements (see Fig. 2C; trim element 12 and unnumbered trim element) to be mounted on a respective door frame (doors, door sills, door beams; see paragraph [0037]) in a region of a vehicle pillar of a motor vehicle (see paragraph [0037]), the tolerance compensation system comprising: a set of tolerance compensation elements (6; see Fig. 2A), wherein the tolerance compensation elements are each insertable into a respective cutout (see Fig. 2C; cutout defining opening 10) in the respective door frame and each have a respective receiving region (at 42, at for receiving a respective one of the two outer trim elements; wherein the set has at least two different variants (see Fig. 2a) of the tolerance compensation elements which differ in terms of a positioning of the respective receiving region in order to set the joint pattern (see different positions shown in Fig. 2C); or wherein the set has only one variant of the tolerance compensation elements in which the respective receiving region is arranged eccentrically and the tolerance compensation elements are each insertable into the respective cutout in the respective door frame in two possible positions rotated through 180 degrees with respect to one another in order to set the joint pattern.
Regarding claim 2, White discloses the limitations of claim 1 and further White discloses that the set has the at least two different variants of the tolerance compensation elements (see Fig. 2A) and wherein the tolerance compensations elements (6) each have a form that allows and insertion of the tolerance compensation elements (6) into the respective cutout (10) in the respective door frame only in a respective variant-specific position (see paragraph [0027]; Fig. 2C teaches that the elements 6 are designed to interact with each other in a limited manner).
Regarding claim 3, White discloses the limitations of claim 2, and further White discloses that the at least two different variants of the tolerance compensation elements (6) each have a protrusion (14, 42) which allows the tolerance compensation elements to be fitted in the respective cutout (10) in the respective door frame only in the respective variant-specific position (portions 42 and 14 align with openings in the panel openings as shown in Fig. 2C).
Regarding claim 5, White discloses the limitations of claim 1, and further White discloses that the tolerance compensation elements (6) each have a protuberance (14) for inserting into the respective cutout (10) in the respective door frame in a form-fitting manner (see Fig. 2C).
Regarding claim 6, White discloses the limitations of claim 1, and further White discloses that the tolerance compensation elements are each formed in one piece 
Regarding claim 8, White discloses the limitations of claim 1, and further White discloses that the tolerance compensation elements (6) each have a respective snap-in element (see paragraph [0021]; protrusions 14 insertable into panels by flexing or snapping in) for forming a snap-in connection with the respective door frame.
Regarding claim 9, White discloses a fastening arrangement (see Fig. 2C), comprising: two outer trim elements (12 and unnumbered, see Fig. 2C) each fasted to a respective door frame in a region of a vehicle pillar of a motor vehicle (see paragraph [0037]); wherein the two outer trim elements are fastened to the respective door frame by the set of tolerance compensation elements (6) according to claim 1 which are each inserted into a respective cutout (10; see projections at portions 42 of elements 6 in Fig. 2C) in the respective door frame.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0233055 to White et al. as applied to claim 1 above, and further in view of United States Patent 6,942,280 to Hintzke et al. (hereinafter “Hintzke”).
Regarding claim 4, White discloses the limitations of claim 1, and further White discloses that the set has the at least two different variants of the tolerance compensation elements (6; see Fig. 2A). White does not explicitly disclose that the tolerance compensation elements have a different color.
Hintzke teaches that it may be desirable to provide vehicle panel components which have colors which substantially match or complement the exterior colors of a vehicle (see Col. 1, lines 54-58).  Different colorings can be used for different types of vehicles, reducing costs or assembly line burdens during manufacture (Col. 1, lines 58-63).
It would have been obvious to one having ordinary skill in the art to modify the method taught by White to include providing multiple colors of tolerance compensation elements, as taught by Hintzke. (See MPEP 2143(C)).  The resulting method would advantageously allow the tolerance members taught 
Thus, the combination of White and Hintzke teaches the limitations of claim 4.
Claim 7
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2009/0233055 to White et al. as applied to claim 1 above.
Regarding claim 7, White discloses the limitations of claim 1.  White does not explicitly disclose that the tolerance compensation elements (6) are injection molded parts.  However, the MPEP teaches the patentability of the product-by-process claims does not depend on its method of production. (See MPEP 2113(I)).  If the product in the product-by-process claim is the same as or obvious form a product in the prior art, the claim is unpatentable even though the prior art product was made by a different process. (See MPEP 2113(I)).  The product of claim 7 is at least obvious from the product taught by White, despite not being disclosed as being formed by injection molding.
Response to Arguments
Drawings
Applicant’s arguments, see Response, filed 2 February 2022, with respect to the objection to the Drawings have been fully considered and are persuasive.  The Objection of 12 November 2022 has been withdrawn.
The examiner inadvertently included drawing objections directed to another application.  
Claim Objections
Applicant’s arguments, see Response, filed 2 February 2022, with respect to the objection to claim 8 have been fully considered and are persuasive.  The Objection of 12 November 2022 has been withdrawn.
Claim Rejections - 35 USC § 102
Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.
Claims 1-3, 5-6, and 8-9 were previously rejected as anticipated by White.
Applicant asserts that “White does not disclose a tolerance compensation system for setting a joint pattern between two outer trim elements to be mounted on a respective door frame in a region of a vehicle pillar of a motor vehicle.”  Instead, Applicant argues “White disclose an insert for locally reinforcing or baffling a structure having a hollow cavity.”
The examiner respectfully disagrees.  The disclosure of White is more than what is disclosed in the abstract. Paragraph [0037] teaches that the inserts may be installed in door beams or doors, and the examiner understands even “locally reinforcing or baffling” to compensate the tolerance between such elements.
Applicant continues: “White, even if, arguendo, the two carriers 6 can be interpreted as ‘a set of tolerance compensation elements’, these two carriers 6 are not each insertable into a respective cutout in a respective door frame.  They are both inserted into the cavity 10 defined by the vehicle frame 12.”  
The examiner respectfully disagrees.  While the broadly presented opening illustrated in Figure 2C, as cited by the examiner in the Office Action of 12 November 2021, the cavity is fairly construed as being interpreted as two respective cutouts, as two differently shaped elements are received in different opening portions at members 42 and 44.  
Applicant next argues that “each of the two carriers 6 do not have a respective receiving region for receiving a respective one of the two outer trim elements.”  Applicant argues that “the [e]xaminer’s interpreted “receiving regions 42, 44’ are merely a portion that extends in an upward direction 42, e.g., an inboard position, and a portion that extends in the opposite direction, e.g., an outboard position.” 
The examiner respectfully disagrees with Applicant’s conclusion.  The respective portions of the carriers is shown as abutting and partially curved around a projecting portion of the respective trim elements.  The examiner understand “receiving” or “to receive” to mean “to permit to enter.”  The indentation at uppermost portion 42 shown in Fig. 2C of White appears to show a bent portion of the uppermost trim panel 12 at least partially received between the upwardly extending portion and the elongated upper surface of the carrier.
Applicant next argues “the two carriers 6, even if this ‘set’ has at least two different variants of the ‘tolerance compensation elements’, they do not differ in terms of a positioning of the respective receiving region in order to set the joint pattern between two outer trim elements.”  Applicant asserts that that “[p]ositioning of portions 42, 44 of White has no function or setting a joint pattern between two outer trim elements.”
The examiner respectfully disagrees.  Figure 2C of White shows two trim members (outermost members) spaced from each other around the respective carriers.  Each illustrated panel portion is shown joined to the other panel element (see Fig. 2C).  The examiner understands the different spacing between the trim elements to fairly read on the claimed “joint pattern” and thus understands the carriers (6) to read on the claimed function.
Applicant continues: “Applicant further respectfully notes that White provides no disclosure for, and the examiner does not argue that White discloses, Applicant’s alternatively claimed set of tolerance compensation elements that has only one variant in which the respective receiving region is arranged eccentrically and the tolerance compensation elements are each insertable into the respective cutout in the respective door frame in two possible positions rotated through 180 degrees with respect to one another in order to set the joint pattern.”
The examiner agrees.  The Office Action of 12 November 2021 makes no such argument.  However, the use of the alternatives as claimed is understood to be met where either of the claimed 
Applicant appears to argue that the claims that depend from claim 1, as well as independent claim 9, are allowable for the reasons argued above with respect to claim 1.
The rejection of claim 1 is maintained.
Claim Rejections - 35 USC § 103
Applicant's arguments filed 2 February 2022 have been fully considered but they are not persuasive.
Claim 4 was previously rejected over White and Hintze.
Claim 7 was previously rejected over White.
Applicant presents no specific arguments about claims 4 or 7.  They are understood to be alleged allowable for depending from claim 1.
The rejection of claim 1 has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/12/2022